Title: To James Madison from Rufus King, 15 June 1801
From: King, Rufus
To: Madison, James


No. 22.
Dear sir,
London, June 15. 1801.
I have lately received a letter from Genl. Allen enclosing one to me from the Department of State, respecting his cause depending in the Court of Appeals. Without adverting to what passed in the early Stages of this Suit, it is proper that I should mention my having introduced the General to Messrs. Bird Savage & Bird, for the purpose of his engaging them to become his Bail, for the value of the arms which the Court of Appeals ordered to be delivered to him.
The enclosed Letter from these gentlemen will give you a correct view of the present situation of the cause, which, as I am advised, will most certainly be decided against the General in case he fail to supply the Proofs required of him. With perfect Respect & Esteem, I have the honour to be Dear Sir, Your ob: & faithful servt.
Rufus King
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9). RC in a clerk’s hand, signed by King; docketed by Wagner as received 23 Sept. Enclosures 3 pp. (see n. 2).




   
   Ira Allen, youngest brother of the Vermont patriot Ethan Allen, had been sent to Europe in 1795 to purchase arms for the Vermont militia. British officials captured him at sea on his return voyage and accused him of being an agent for Irish rebels. He remained abroad, either imprisoned or legally entangled, until finally cleared in 1804. He then faced a struggle in recovering the value of the Vermont arms, which Bird, Savage, and Bird had sold in bankruptcy proceedings (Allen, Particulars of the Capture of the Ship Olive Branch … [Philadelphia, 1805]; JM to James Monroe, 10 Mar. 1805, in A Concise Summary of the Second Volume of the Olive Branch … [Philadelphia, 1807]).



   
   King enclosed copies of letters from the London firm dated 19 and 24 June, both expressing surprise at Allen’s anger and impatience, emphasizing the importance of Allen’s supplying evidence in his own behalf, and calling on the American government to purchase the arms that the firm held as collateral for the amount of his bail.


